1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    JAMES C. WARREN,
10                 Plaintiff,
                                                        Case No. C17-1934-RAJ
11          v.
                                                        ORDER
12   STEWART ANDREWS, MD, et al.,
13                 Defendants.
14
15          The Court has reviewed Plaintiff’s Complaint (Dkt. # 4), Amended Complaint
16   (Dkt. # 16), the Report and Recommendation of Brian A. Tsuchida, United States
17   Magistrate Judge (Dkt. # 21), Plaintiff’s “Motion for Copies of Pleadings Filed in Case,
18   Appointment of Counsel, Explanation of Report and Recommendation” (Dkt. # 22),
19   Plaintiff’s “Motion for Extension of Time to Object to Report and Recommendation”
20   (Dkt. # 23), and the remaining record.
21          The Court concurs fully in the recommendations of the Report and
22   Recommendation. As explained by Judge Tsuchida, Plaintiff’s claim was not filed within
23   the applicable three-year statute of limitations period. Dkt. # 21 at 2. Despite Judge
24   Tsuchida offering Plaintiff an opportunity to show he was entitled to equitable tolling,
25   Plaintiff has made no such showing. Id. at 2-3. Finally, Plaintiff failed to adequately
26   plead a claim for any constitutional violation. Id. at 3-4.
27
28   ORDER – 1
1           Objections to Judge Tsuchida’s R&R were due by October 18, 2018. Dkt. # 21.
2    On October 17, 2018, Plaintiff filed a “Motion for Copies of Pleadings Filed in Case,
3    Appointment of Counsel, Explanation of Report and Recommendation” with a number of
4    requests for this Court. Dkt. # 22. In this filing, Plaintiff requests (1) copies of all
5    documents filed in this case; (2) “disability services” from the U.S. District Court and the
6    United States Government; (3) an application to appoint an attorney; (4) copies of all
7    communications between the Court and the Washington Department of Corrections
8    “involved/about this case”; (5) an explanation of Judge Tsuchida’s Report and
9    Recommendation; and (6) a copy of this Court’s “Administrative Procedures for Prisoner
10   E-Filing.” Dkt. # 22. Plaintiff does not cite any legal authority that would entitle him to
11   any of these requests, nor does Plaintiff explain with any specificity why he needs, for
12   instance, every single filing in this case or this Court’s e-mails. Plaintiff does not state
13   what, if any, “disability services” are required, and for what reason. The Court also notes
14   that the attorney application and e-filing guide are both available upon request in the
15   Clerk’s Office or on this Court’s website (www.wawd.uscourts.gov), and have been from
16   the very outset of this case. However, even if Plaintiff had properly sought and received
17   these documents, it would not make any difference in the ultimate disposition of the case,
18   which is a dismissal of Plaintiff’s time-barred claim.
19          For these reasons, the Court will not order the copying, printing, and mailing of
20   the voluminous collection of information Plaintiff seeks. Instead, when the Clerk of the
21   Court mails a copy of this Order to Plaintiff, they should also mail a copy of the docket
22   sheet and another copy of the Report and Recommendation with its attachments.
23   Otherwise, Plaintiff's requests (Dkt # 22) are DENIED. Moreover, within this filing,
24   Plaintiff also objected to the R&R as containing “inaccurate [sic] and incomplete
25   information.” Dkt. # 22 at 3. Plaintiff did not elaborate on what was incomplete or
26   inaccurate about Judge Tsuchida’s R&R, and the Court cannot find any fault on its own
27   accord. The Court thus DENIES Plaintiff’s objection. Dkt # 22.
28   ORDER – 2
1           Finally, on October 18, 2018, Plaintiff filed a Motion for an Extension of Time to
2    Object to Report and Recommendation. Dkt. # 23. By the time Plaintiff filed this
3    motion, he had already objected to the R&R in his previous motion a day earlier. Dkt. #
4    22 at 3. Plaintiff now requests an extension to make a more “complete” objection after
5    additional discovery of records, and because of an alleged injury he suffered on October
6    17. Dkt. # 23 at 1-2. Unlike his previous motion for an extension (Dkt. # 11), Plaintiff
7    provided no supporting evidence or declaration that this injury occurred. Even if he had,
8    Plaintiff had ample time to object to Judge Tsuchida’s recommendation that his claim be
9    dismissed as time-barred, and Plaintiff had no trouble filing an objection (and a host of
10   other requests) on October 17, 2018, despite his alleged head injury. Dkt. # 21. In fact,
11   Plaintiff was first put on notice of the fact that his Complaint was time-barred in Judge
12   Tsuchida’s Show Cause Order on January 30, 2018. Dkt. # 8. Plaintiff gives no
13   reasonable explanation for why he has not been able to research or address this deficiency
14   for the past ten months. Moreover, given that the effect of Judge Tsuchida’s well-
15   reasoned R&R is a dismissal of Plaintiff’s time-barred claim, the Court believes granting
16   such a request would be futile. The Court will thus DENY Plaintiff’s Motion for an
17   Extension of Time. Dkt. # 23.
18          Accordingly, the Court adopts the Report and Recommendation (Dkt. # 21),
19   DENIES Plaintiff’s Motion for Copies of Pleadings Filed in Case, Appointment of
20   Counsel, Explanation of Report and Recommendation (Dkt. # 22), DENIES Plaintiff’s
21   Motion for Extension of Time to Object to Report and Recommendation (Dkt. # 23), and
22   DISMISSES this case with prejudice.
23
            DATED this 2nd day of November, 2018.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28   ORDER – 3
